HALL, Acting Chief Judge.
The appellant, Carol Denise Fair, challenges her judgment and sentence for second-degree murder with a firearm. Though Fair raises two issues on this appeal, we find merit only in her contention that the trial court erred in imposing a special condition of probation upon her, which is unrelated to her offense. We, therefore, strike Condition (6), relating to the use of intoxicants. See Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992); Smith v. State, 589 So.2d 428 (Fla. 2d DCA 1991), and cases cited therein. Fair’s conviction and sentence are, otherwise, affirmed.
Accordingly, the instant cause is reversed and remanded for correction of the written probation order only.
ALTENBERND and BLUE, JJ., concur.